Citation Nr: 0213091	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for choroidal rupture with 
macular scar, left eye.  


(The issue of entitlement to service connection for left eye 
disability other than choroidal rupture with macular scar is 
the subject of a future decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952 and from August 1954 to August 1957.  He served 
in a Light Weapons Infantry Unit during his first period of 
active service and received the Combat Infantryman Badge 
(CIB) in recognition of combat service.  

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to service 
connection for a left eye disorder.

In February 2002 the veteran provided oral testimony before 
the undersigned Member of the Board of Veterans' Appeals 
(Board) via a video conference with the RO in February 2002, 
a transcript of which has been associated with the claims 
file.

The Board is undertaking additional development on the issue 
of entitlement to service connection for left eye disability 
other than choroidal rupture with macular scar pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing such issue.


FINDINGS OF FACT

1.  Choroidal rupture with macular scar, left eye was not 
found on induction examination for entry into the first 
period of active service; the record is without competent 
evidence demonstrating that choroidal rupture with macular 
scar, left eye, clearly and unmistakably preexisted active 
service.  

2.  Competent medical evidence establishes an etiologic link 
between the current diagnosis of choroidal rupture with 
macular scar, left eye and the veteran's reported left eye 
injury during combat service in 1951.


CONCLUSION OF LAW

Choroidal rupture with macular scar of the left eye was 
incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991 & Supp 
2002); 38 C.F.R. 
§ 3.303, 3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An October 1950 pre-induction physical examination report and 
a December 1952 physical examination report for separation 
from active service show that clinical evaluations of the 
left eye were negative for any significant abnormality.  On a 
report of medical history undertaken in December 1952, for 
separation purposes, it was noted that the veteran complained 
of eye trouble. 

A June 1957 physical examination report for separation from 
the veteran's final period of active service shows a large 
retinal scar of the left fundus.  A physician's note 
indicated a history of no vision in the left eye for 6 months 
(age 16) after an injury with a rock.  
VA medical records with eye evaluations dated in the 1990's 
note the presence of a chorioretinal/macula scar of the left 
eye.

A September 2001 VA eye examination report shows that the 
veteran described a combat injury involving the left eye in 
1951 during the Korean Conflict.  A choroidal rupture with 
macular scar of the left eye was noted on objective 
examination.  The medical examiner opined that the etiology 
of the choroidal rupture with macular scar of the left eye 
was as least as likely as not the result of the veteran's 
combat injury trauma in 1951.  

Private medical statements dated in December 2001 and 
February 2002 refer to aye disability variously diagnosed.  

In February 2002, the veteran testified at a video-conference 
hearing at the RO before the undersigned Member of the Board 
sitting in Washington, DC.  The hearing transcript (T.) is on 
file.  The veteran testified that during the Korean Conflict 
in 1951 he incurred combat wounds to the left eye.  T-2-3.  
He indicated that he was treated at the front lines but no 
medical records of treatment existed.  
T-3.  He testified that he had no left eye injury prior to 
active duty and did not recall telling the examining 
physician of any preservice left eye injury on separation 
examination in 1957.  T-4.  He noted that any left eye injury 
he described to the doctor at separation regarded the left 
eye injury in service.  T-4.  He noted that his left eye was 
normal on examination for induction purposes and that all 
left eye problems are of service origin.  T-4-5. 


Criteria

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).
Service connection may also be granted for a disability 
initially diagnosed after service when shown by all the 
evidence to be related to service.  38 C.F.R.  
§ 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.303(a), 3.304.


Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.303(a), 3.304.  Collette v. Brown, 82nd F.3d, 389 (Fed. 
Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim of entitlement to service 
connection for choroidal rupture with macular scar of the 
left eye.  The Board is undertaking additional development 
with respect to the issue of entitlement to service 
connection for a left eye disability other than choroidal 
rupture with macular scar and the determination of such issue 
will be the subject of a future decision.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

During the course of the appeal the Board obtained the 
veteran's available service medical records, postservice 
private and VA medical records and a VA special eye 
examination with opinion regarding the issue on appeal.  The 
veteran was given notice of the information/medical evidence 
necessary to substantiate his claim.  Pertinent records have 
been obtained by the RO.  

In its rating decision, statement of the case, and associated 
correspondence including an August 2001 letter, the RO in the 
aggregate essentially notified the appellant which portion of 
the evidence was to be submitted by him and which was to be 
provided by VA consistent with section 5103A.  

In February 2002, the veteran testified at a video-conference 
hearing at the RO before the undersigned Member of the Board 
sitting in Washington, DC.  The hearing transcript (T.) is on 
file

VA in effect indicated to the appellant that VA would obtain 
records for him which he adequately identified and authorized 
for release.  Therefore, such notification to the appellant 
satisfies the requirement that VA advise the appellant as to 
which evidence, if any, he is to submit, and which VA will 
obtain.  38 U.S.C.A. § 5103(a) (West Supp. 2002); see 
Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).



In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained. 

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law. 

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.

In any event, any deficiencies in the duties to notify and to 
assist the veteran in the development of his claim have been 
rendered moot or inconsequential in view of the grant of the 
benefit sought on appeal as discussed in detail below.


Service Connection

The Board notes that a veteran is presumed to have entered 
service in sound condition, as to his health, when examined, 
accepted, and enrolled for service, except as to disorders 
noted at the time of examination or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed prior entrance into service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002).  




Where, as in this case, a left eye disability manifested by 
choroidal rupture with macular scar was not recorded in the 
enlistment examination report, the veteran is presumed to be 
medically sound at entry on to his period of service with 
respect to that claimed disability, and the presumption of 
soundness may only be rebutted by clear and unmistakable 
evidence to the contrary.  See Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).

In reviewing the facts in this case with respect to rebutting 
the presumption of sound condition at service entry, the 
Board finds that the record lacks competent medical evidence 
demonstrating that a left eye disability manifested by 
choroidal rupture with macular scar clearly and unmistakably 
preexisted service.  

Moreover, at a recent hearing before the undersigned the 
veteran stated that when he entered active service his left 
eye was normal.  He noted that he had no preexisting left eye 
disability or related injury.  He noted that he gave a 
history of left eye problems stemming from a combat injury in 
1951.  He indicated that such history of a left eye 
disability was misinterpreted by the examiner in June 1957.  

Accordingly, the sole question for determination is whether a 
left eye disability manifested by choroidal rupture with 
macular scar was incurred during active service since the 
record lacks the evidence necessary to rebut the presumption 
of soundness at entry with respect to a left eye disability. 

The Board notes that the veteran claims that he incurred a 
left eye disability manifested by choroidal rupture with 
macular scar as a result of combat duty in Korea in 1951.  He 
was awarded the CIB in recognition of combat service.  He 
maintains that he was treated on the front line for his left 
eye injury but that such records of treatment are not 
available.  On a report of medical history undertaken in 
December 1952 for separation from his first period of 
service, he complained of eye problems; however an eye 
examination was nonrevealing.  



The first evidence in service suggesting the presence of such 
left eye disability manifested by retinal/macular scar was 
demonstrated on a report of a separation physical examination 
in June 1957.

Postservice VA medical records with eye evaluations referred 
to retinal/macular scar of the left eye.

Importantly, on a September 2001 VA eye examination, the 
medical examiner opined that the choroidal rupture with 
macular scar of the left eye noted on examination was as 
least as likely as not related to the combat injury described 
by the veteran in 1951.  

The Board notes that the record contains satisfactory 
evidence of service incurrence of a choroidal rupture with 
macular scar of the left eye, which is consistent with the 
circumstances of combat service.  The record lacks competent 
evidence sufficient to rebut a presumption of service 
connection.  See U.S.C.A. § 1154(b : Collette v. Brown, 82 
F.3d 389 (1996).

The evidence does not permit the Board to conclude that the 
preponderance of the evidence is against the veteran on the 
issue of entitlement to service connection for choroidal 
rupture with macular scar of the left eye.  

The Board points out that considerable weight has been 
accorded the opinion of the VA medical examiner in September 
2001, and such applied has been evaluated in association with 
the pertinent governing criteria in the case at hand.  

Under such circumstances, the Board concludes that the 
evidentiary record supports a grant of entitlement to service 
connection for choroidal rupture with macular scar of the 
left eye.


ORDER

Entitlement to service connection for choroidal rupture with 
macular scar of the left eye is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

